﻿Allow me, Sir, to congratulate you most warmly on your election to the presidency of the forty-second session of the United Nations General Assembly. I am especially pleased by your election since the relations between our countries are close and friendly and our co-operation is fruitful. I can assure you that in your high and responsible post you can count upon the full co-operation and support of the delegation of the Hungarian People's Republic,
Our delegation, guided by the policy of the Government of the Hungarian People's Republic, which is in full conformity with the aims and principles of the United Nations Charter, wishes to contribute actively to the success of the work of the present session of the General Assembly as well.
The conditions for widening the dialogue and developing practical co-operation among States seem more favourable now than they were during the forty-first session of the General Assembly. The positive trends in the international situation have somewhat strengthened, though grave tensions also persist.
The dialogue that has been resumed and become constant between the Soviet Union and the United States of America points in the direction of reduced international tension and strengthened confidence between States, The progress made in their bilateral disarmament talks gives rise to hopes and may induce far-reaching favourable changes that would usher in a new period in the history of international relations, leading us on to the twenty-first century. This imposes increased responsibility on the two leading great Powers. The entire community of nations rightly expects that by accepting mutual compromises they will steer the course of international developments in the desired direction. However, the most important lesson of our foreign policy activity in recent years shows that every country, irrespective of its size should assume a share of that responsibility and do its utmost to contribute towards easing international tension and strengthening co-operation between nations.
We maintain that an excellent possibility of doing so is afforded by the United Nations, which is, within the system of international relations, an irreplaceable forum for co-operation among countries of different size, with different social systems and at different levels of economic development. We are deeply convinced that the world Organization still has considerable possibilities yet to be explored and a great potential yet to be mobilized for implementing the noble objectives and principles of the Charter. To avert and remove once and for all the danger of a nuclear catastrophe, to halt the arms race and adopt effective disarmament measures, to build just economic relations free from discrimination and to create living conditions worthy of man in the twentieth century - these are tasks for the nations and for the international community in which, we believe, the United Nations and its agencies should show more initiative and play a more active and pioneering role. It is this awareness that prompts my Government, together with other socialist countries, when we emphasize the need for the General Assembly to take steps towards bringing about a comprehensive system of international peace and security. The aim of this initiative is to lay the basis for broad international co-operation in inter-State relations to replace the present confrontation and mistrust.
In our nuclear age, the military and non-military challenges to the security of the world, the complexity and intricacy of international problems and the interdependence of States call for entirely new approaches to questions of security. The relevant discussions at the forty-first session of the General Assembly allowed some conclusions to be drawn which should form an integral part of security policy concepts in our time. 
The events of the intervening period have reinforced the conclusion that national and international security can no longer be separated and that neither can be preserved in a lasting way to the detriment of or in subordination to the other. Given the realities of our age, no single country can rely exclusively on military-technical means for guaranteeing its security. This can be achieved only by political means and by joint action. No single country has an exclusive right to security. The creation of a new structure of security policies presupposes the active participation of all States, whatever their size or political and social system. It is impossible in our day to remove the threats to common security except by comprehensive management of the different problems, namely, those which emerge separately or in conjunction in the political, economic, humanitarian, human rights and ecological fields. In our world, interwoven as it is with mutual dependence, this conclusion is on the way to becoming a cliché, but the manner of implementation, the course of action to follow, appears to have won less general acceptance.
The responses so far to our initiative reaffirm our opinion that the objective pursued is right. Taking due account of the interrelationships between different areas and with the involvement of the States Members of the United Nations, joint efforts should be made towards elaborating a viable system which, resting on the Charter of the United Nations, may provide a firm long-term basis for balanced development of international relations. Such a system should be based on the democratisation of international relations and world politics} reduction of the role of military strength and its possible relegation as a security policy concept; the creation of conditions and the elaboration and application of an institutional system and rules of conduct necessary for a political settlement of international conflicts; joint solutions to global world economic and ecological problems, and the achieving of a fuller measure of human rights.
How are these goals to be attained?
On the one hand, the framework and mechanism of this new system of security should be devised and, on the other, action based on a broad consensus should be taken concurrently on whatever concrete issue is ripe for solution. We consider that such action is possible even on several global problems. I refer to international action against terrorism, drug abuse and diseases such as AIDS (acquired immune deficiency syndrome), among other things.
Consideration of the relevant agenda item in the light of such an approach might give an opportunity for a substantive dialogue on both the conceptual aspects and the concrete problems of international security and make it possible for concrete courses of action to be charted on the basis of mutual interest and consensus.
The core and substance of activity in this direction is that no State or group of States may claim a monopoly on action, for the related problems are shared and their solution, too, can be promoted only by joint efforts. The encouraging progress made in certain areas of disarmament talks over the past years is a clear and most important indication of positive processes unfolding in international life. The Hungarian People's Republic considers it desirable to ensure, and is doing all it can to see, that the favourable opportunities emerging in the field of disarmament are not missed and that their impact is extended globally through the transmissions of international relations. 
The fundamental truth of the nuclear age, affirmed by the leadership of both the Soviet Union and the United States, is that a nuclear war cannot be won and must not be fought. The Soviet-United States agreement in principle on the elimination of medium-range and tactical-operational missiles reached recently represents a real breakthrough in the practical implementation of the recognition of that truth. The destruction, under strict international verification measures, of those two categories of nuclear-weapon systems could prove a milestone in nuclear disarmament as a whole. The agreement would create a qualitatively new favourable situation in Europe, and would open the way to new measures aimed at further reducing military confrontation. The favourable political effect of such a highly important step would be felt not only by Europe but also by the world at large.
An agreement between the two great Powers on 50 per cent outs in strategic offensive weapons and on concurrent strengthening of the anti-ballistic missile Treaty limiting the building of anti-missile systems would be another major step towards strengthening strategic stability. The Reykjavik summit last year paved the way in this field too for bringing closer positions that still differ on several important issues. The range of problems that continue to impede the successful conclusion of the multilateral negotiations of over 10 years on the complete prohibition and destruction of chemical weapons is also narrowing.
In our view there is nothing to support or justify the downgrading of multilateral disarmament talks. Rather, the contrary is true: all of us must jointly seek ways and means to achieve a solution, for which an excellent opportunity will be provided by the forthcoming third special session of the General Assembly devoted to disarmament. Europe, where the greatest stockpiles of weapons and armaments, as well as armed forces opposing each other, are concentrated, is a continent of particular relevance to disarmament. Any armed conflict between States of the continent would be likely to plunge the peace and security of the whole world into danger instantly.
The Stockholm agreement last year opened a new chapter in the efforts to promote European disarmament and to strengthen confidence and security. Initial experience shows that the measures agreed upon have produced favourable effects in themselves. But, what is perhaps even more important, they serve a useful purpose in paving the way for a significant lowering of the level of military confrontation in Europe. On the basis of the Budapest appeal issued by the States Members of the Warsaw Treaty in June 1986 and the responses thereto of the North Atlantic Treaty Organization, 23 States participating in the process of the Conference on Security and Co-operation in Europe have, since last February, conducted consultations about the mandate of future negotiations on the reduction of armed forces and armaments in Europe. Those negotiations must lead to reductions in conventional armed forces down to minimum levels of sufficiency for defence, and thereby to an increase in European stability.
The proposed measures constitute a short-term programme of action for disarmament. They should be supplemented by steps creating the foundation for an infrastructure for security in the next century. Without the comprehensive prohibition of nuclear-weapon tests, without the adoption of effective multilateral nuclear-disarmament measures, and without the prevention of the deployment of weapons in outer space, it is hardly possible to think in terms of twenty-first-century security. We are convinced that continuing multilateral negotiating efforts are needed to attain those goals. In the light of the quickening tempo of bilateral and multilateral regional talks, the slow progress or dilatoriness in multilateral disarmament, talks within the United Nations system, particularly in certain areas of the Geneva Conference on Disarmament, are becoming a source of growing concern.
By signing the Final Act of Helsinki more than a decade ago, the States of Europe expressed their conviction that security cannot be built solely by military means, and that appropriate political, economic and humanitarian conditions are equally indispensable for security. There is no room for doubt that the process of European security and co-operation is an indispensable framework for the maintenance of East-West dialogue and the development of co-operation.
Hungary has a vested interest in the continuation and intensification of this process. The large number of proposals submitted at the Vienna follow-up meeting is another indication of the vivid interest shown by the participating States in the steady development of co-operation in Europe. This is evidenced by the fact that States belonging to different groups of countries and having different social systems have identical goals on several issues.
Hungary, which is situated in the zone of direct contact between countries with different social systems, is bound by myriad traditional ties to the European States, Despite the differences in ideology and socio-economic system, the countries of Europe have established useful, fruitful and ever broadening co-operation in numerous areas, Hungary's relations with the countries of Western Europe likewise testify to the recognition that novel approaches to international relations, dialogue among States, practical co-operation and action based on mutual respect for divergent interests can be the only path to the future for Europe. 
That is naturally true for all continents. It would be a significant contribution to just and lasting solutions to regional conflicts and to the elimination of hotbeds of crisis if the General Assembly adopted at the present session a declaration on the enhancement of the effectiveness of the principle of non-use of force in international relations, the draft text of which was elaborated at this year's meetings of the Special Committee established for that purpose, with the active participation of representatives of socialist, non-aligned and Western countries, indeed, the most urgent task of our age is that of banishing the use of force from international relations. The adoption by the General Assembly of the declaration, relevant also to the progressive development of international law, would be more than a symbolic gesture of commitment to strengthening this basic principle embodied in the United Nations Charter.
Numerous developments over the past year have strengthened our conviction that the United Nations should play an active and growing role in the relaxation of tension and in the elimination of regional hotbeds of crisis. Effective involvement by the world Organization would considerably increase its chances of taking action in other future issues, while adding to its weight in world politics and enhancing its prestige. The activities of the United Nations, including those of the Security Council and of the Secretary-General and his representatives in the quest for negotiated settlements, the relevant resolutions and mediation efforts, are assuming growing importance in setting good examples. They express the political will of the overwhelming majority of Member States and bring about a mechanism for settlement applicable to any conflict, giving widespread recognition to the principle that a negotiated settlement is the only way out of an armed conflict. That is substantiated also by developments concerning the Iraq-Iran war. Consequently, we welcome and support the active and constructive role of the Secretary-General in the search for a solution to the Gulf crisis that is acceptable to all.
Crises can be solved only through a process of comprehensive settlement with the participation of all the parties concerned, and on the basis of the principles of equality and equal security, the principles of the United Nations Charter and the norms of international law. Such efforts can be served most effectively by international conferences to be held under the auspices of the United Nations, whether for a just settlement of the Middle East crisis or a peaceful solution of the conflict in Cyprus. Attempts to use tension as a pretext for increasing foreign military presence and intervention counteract those principles and United Nations efforts to teach settlements. 
Elimination of the crisis in South Africa could be promoted by the implementation of the relevant United Nations resolutions and by resolute and concerted international action. The racist regime of South Africa persists in its efforts to prevent the black majority from exercising its fundamental human rights by the adoption of internal repressive measures and by resort to force, and it attempts to stabilize its position in the region by economic blackmail and by military action against the front-line States. We support resolute international action to prevent the Republic of South Africa from evading in every way the relevant resolutions of the United Nations and from continuing its illegal occupation of Namibia, as well as from launching repeated armed attacks from that Territory against Angola.
We consider it an urgent task to strengthen security in Asia and the Pacific and to establish constructive co-operation between the countries of the region. It is gratifying to note the increased activity and growing role of small and medium-sized countries in Asia, as well. We support, any efforts by the countries of the region aimed at creating peace and security on the Asian continent. In this spirit, we welcome the policy of national reconciliation of the Government of the People's Republic of Kampuchea and support the endeavours of the Democratic People's Republic of Korea for the peaceful and democratic unification of Korea. In our opinion, the policy of national reconciliation proclaimed by the Afghan Government and the mediation activities of the Secretary-General's Personal Representative have increased the chances of eliminating the crisis situation around Afghanistan.
The events in the Central American and Caribbean regions continue to give us cause for concern. My Government favours a just, negotiated settlement of the Central American crisis on the basis of full respect for the sovereignty of the countries concerned and for the legitimate interests and national dignity of the peoples of the region. It lends support to the joint efforts of the Contadora Group as well as to all initiatives of the countries of the region aimed at finding a genuine solution.
At the current session of the General Assembly, our delegation will devote great attention to the condition of the world economy and to the problems of international economic relations. The openness of the Hungarian economy and the intensity of our external economic relations compel us to follow with close attention any shifts in the external environment of our economy.
I must point out that imbalances in the world economy have continued to grow, notable strains have emerged in the international financial and monetary systems and the indebtedness of numerous countries has reached critical levels. The cost of the arms race diverts enormous resources from the productive sphere. The erosion of the international trading system has continued. The growth of protectionist tendencies, discriminatory measures impeding the expansion of international economic relations and restrictions based on non-economic considerations, whose effects are felt especially in trade in modern technologies, are a source of concern.
Solutions to the problems of the world economy demand a new type of global approach, particularly from Governments that have a decisive influence on the conditions for economic co-operation. In our view, some progress in developing such an approach has recently been made. Let me refer in this respect only to the round of talks started by the contracting parties of the General Agreement on Tariffs and Trade (GATT) at the ministerial conference in Punta del Este, Uruguay ι and to the seventh session of the United Nations Conference on Trade and Development (UNCTAD) held last summer.
I think that this new world economic outlook, which is more responsive to realities and to world-wide interdependence, is also reflected in the very important document, entitled Our Common Future, of the International Commission for Environment and Development chaired by Prime Minister Brundtland of Norway. My Government agrees with the statements and conclusions of that document.
Efforts to create international economic security/ also supported by Hungary, are directed towards ensuring that the principles of partnership relations based on mutual respect for one another's interests, stability, reliability, predictability and fulfilment in good faith of contractual obligations are observed in international economic relations. Implementation of these basic principles can promote mutually advantageous solutions to the present-day problems of the world economy, as well as its balanced growth. World economic problems cannot be solved except with the active co-operation of all participants in international economic relations.
Promotion of respect for human rights and their universal implementation - and, to that end, promotion of co-operation among States - is one of the fundamental objectives of the world Organization. Present-day events bear out the recognition expressed in the letter and spirit of the Charter that there is a close relationship between respect for human tights and the maintenance of international peace and security. The United Nations elaboration, through strenuous efforts, of an internationally recognized system of principles and norms relating to human rights is among the Organization's achievements deserving of our recognition.
We consider it a central task of the United Nations to take effective action against mass and flagrant violations of human rights, which also pose a threat to peace and security. Disregard for the right of peoples to self-determination, the humiliating policies and practices of racial hatred, racism and mass discrimination against nationalities and in any other form demand of our Organization, and of each of its Member States, the adoption of a resolute stand, as well as action. A no less important task for the United Nations is the promotion of respect for individual and collective human rights and their effective exercise.
We are convinced that the postulate to respect and implement human rights is a major and indispensable achievement of our civilization - a common value of mankind to whose creation we have all contributed. It is necessary to seek points of common interest as well as ways and means of co-operation in order to enrich it.
Countries and peoples have followed different historical paths and have started from different foundations in moving closer to the shared values and ideals evolved within the framework of the United Nations system. Such differences are a natural phenomenon - just as the diversity of cultures is - and awareness of this fact may contribute to strengthening confidence in the human tights and humanitarian fields as well.
The need for universal implementation of human rights implies exercise of the rights of peoples and individuals, just as it implies recognition and protection of rights for different segments and groups in society, including nationalities. Constructive co-operation in matters affecting the situation of national minorities has an important role to play in inter-State relations and in the development of good-neighbourly relations, and may even influence the political atmosphere of entire regions, in Hungary, the equal participation of nationalities in the political, economic and cultural life of society is an important component of national unity. Recognition of the individual and collective rights of nationalities, including the right to education in their mother tongue, and the creation of institutional and democratic frameworks for their existence, serve to help them preserve, develop and strengthen their identities.
The favourable tendencies recently observed in international relations have allowed multilateral forums - including, first of all, the United Nations - to resume an active and effective role in the development of international co-operation. To enable the world Organization to live up to that role, it is indispensable to enhance its effectiveness and streamline its activity. At the same time, this requires that every Member State contribute constructively as much as it can to overcome the difficulties in the operation of the United Nations. We are now at a propitious moment for the world Organization and for the entire community of nations. The States Members of the United Nations must seize the opportunity to steer the course of the world irreversibly towards disarmament and international co-operation. I hope that the work of the present session of the United Nations General Assembly will also help to ensure that more and more States become aware of this opportunity and take an active part in joint efforts to ensure the accomplishment of this mission.
